DENY; and Opinion Filed November 28, 2018.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-01242-CV
                                      No. 05-18-01253-CV

                       IN RE WILLIAM ELMER HASTINGS, Relator

                 Original Proceeding from the 292nd Judicial District Court
                                   Dallas County, Texas
                   Trial Court Cause Nos. F08-56619-V and F09-00729-V

                             MEMORANDUM OPINION
                       Before Justices Lang-Miers, Fillmore, and Stoddart
                                Opinion by Justice Lang-Miers
       In this original proceeding, relator complains that the trial court has refused to release to

relator a copy of a May 31, 2008 police report and a video of a June 17, 2008 colposcopy

examination. We deny the petition.

       To establish a right to mandamus relief in a criminal case, the relator must show that the

trial court violated a ministerial duty and there is no adequate remedy at law. In re State ex rel.

Weeks, 391 S.W.3d 117, 122 (Tex. Crim. App. 2013) (orig. proceeding). As the party seeking

relief, the relator has the burden of providing the Court with a sufficient mandamus record to

establish his right to mandamus relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig.

proceeding). Rules 52.3 and 52.7 require the relator to provide “a certified or sworn copy” of

certain documents, including any order complained of, any other document showing the matter
complained of, and every document that is material to the relator’s claim for relief that was filed

in any underlying proceeding. TEX. R. APP. P. 52.3(k)(1)(A), 52.7(a)(1).

        Here, the mandamus record does not include a certified or sworn copy of the trial court’s

docket sheet or other proof that establishes relator filed a motion seeking copies of the evidence,

relator requested a hearing and/or ruling on the motion, and the trial court has failed to act on

relator’s requests within a reasonable time. TEX. R. APP. P. 52.3(k)(1)(a), 52.7(a). This record is

insufficient to establish that the motion was properly filed and timely presented and that the trial

court was asked to rule but failed to do so within a reasonable time. As such, relator has not

established a violation of a ministerial duty and is not entitled to mandamus relief. Accordingly,

we deny relator’s petition for writ of mandamus. See TEX. R. APP. P. 52.8(a) (the court must deny

the petition if the court determines relator is not entitled to the relief sought).




                                                     /Elizabeth Lang-Miers/
                                                     ELIZABETH LANG-MIERS
                                                     JUSTICE




181242F.P05




                                                  –2–